205 F.2d 422
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FARMERS' ELECTRIC COOPERATIVE, Inc., Respondent.
No. 14444.
United States Court of Appeals Fifth Circuit.
June 30, 1953.

Owsley Vose, Attorney, N.L.R.B., A. Norman Somers, Asst. Gen. Counsel, and David P. Findling, Associate Gen. Counsel, Washington, D.C., George J. Bott, Gen. Counsel, Fannie M. Boyls and Henry Rose, Attorneys, National Labor Relations Board, Washington, D.C., for petitioner.
William A. Brown, Austin, Tex., Byron R. Tinsley, Greenville, Tex., Powell, Wirtz & Rauhut, Austin, Tex., for respondent Farmers' Electric Cooperative, Inc.
Before HOLMES, BORAH, and RIVES, Circuit Judges.
PER CURIAM.


1
The petition to enforce the order of the Board should be, and the same hereby, is granted.


2
Petition granted.